DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Applicant’s claim amendment filed October 20, 2021 has newly presented a plurality of patentably distinct species. A species election requirement follows.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows (specification paragraphs 0018-0025): 
a) a pneumatic tire comprising a single layer resin-coated belt in the form of a spiral (helical) belt formed by spirally (helically) winding a resin coated “wire” (which in specification paragraph 0015 is defined as either a monofilament cord or multifilament cord), formed by coating the “wire” with coating resin, such that sides of adjacent windings are welded together, the pneumatic tire further comprising a base ring and an auxiliary belt, wherein the base ring is one ring coextensive with the resin-coated belt (contacts the entire radially inner surface of the resin-coated belt) and the auxiliary belt is coextensive with the resin-coated belt (contacts the entire radially outer surface of the resin-coated belt).
b) a pneumatic tire comprising a single layer resin-coated belt in the form of a spiral (helical) belt formed by spirally (helically) winding a resin coated “wire” (which in specification paragraph 0015 is defined as either a monofilament cord or multifilament cord), formed by coating the “wire” 
c) a pneumatic tire comprising a single layer resin-coated belt in the form of a spiral (helical) belt formed by spirally (helically) winding a resin coated “wire” (which in specification paragraph 0015 is defined as either a monofilament cord or multifilament cord), formed by coating the “wire” with coating resin, such that sides of adjacent windings are welded together, the pneumatic tire further comprising a base ring and an auxiliary belt, wherein the base ring is one ring coextensive with the resin-coated belt (contacts the entire radially inner surface of the resin-coated belt) and the auxiliary belt is interrupted in a central section centered on the tire equatorial plane such that it contacts only part of the radially outer surface of the resin-coated belt.
d) a pneumatic tire comprising a single layer resin-coated belt in the form of a spiral (helical) belt formed by spirally (helically) winding a resin coated “wire” (which in specification paragraph 0015 is defined as either a monofilament cord or multifilament cord), formed by coating the “wire” with coating resin, such that sides of adjacent windings are welded together, the pneumatic tire further comprising a base ring and an auxiliary belt, wherein the base ring is two  rings each having a widthwise inner end in a respective tire half portion with the tire equatorial plane as a boundary and the auxiliary belt is coextensive with the resin-coated belt (contacts the entire radially outer surface of the resin-coated belt).
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: no claim is generic (auxiliary belt alternatives within claim 1, dependent claim 2 appears to be intended to turn the claim 1 base ring into two rings and so claim 1 must include both alternatives (applicant inherently defined “a base ring” as being either one ring or two).
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The species lack unity of invention because even though the inventions of these groups require the technical feature of the subject matter of claim 1 minus the alternatives, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of a) Published PCT Application WO 2014/171521 A1 (equivalent to US Patent Application Publication 2016/0068021 A1 already of record) or b) Published PCT Application WO 2014/171462 A1 (equivalent to US Patent Application Publication 2016/0075180 A1) or c) Published PCT Application WO 2016/017556 A1 already of record (equivalent to US Patent Application Publication 2017/0246911 A1 already of record) or d) Published PCT Application WO 2018/207617 A1 (equivalent to US Patent Application Publication 2020/0062038 A1) having an international filing date of April 24, 2018 and foreign priority dates of May 10, 2017 and May 24, 2017. 
 	See US ‘180 embodiment of Figures 1-12, paragraphs 0028-0126: auxiliary belt 32, base ring 17, resin-coated belt 22. Alterntively, see US ‘021 embodiment of Figures 1-9, paragraphs 0005-
 	Note that additional burden for the species is present due to the multitude of assignee’s patent documents having overlapping subject matter with the instantly claimed invention, see for example the remaining documents cited on the attached PTO-892.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrienne C. Johnstone whose telephone number is (571)272-1218. The examiner can normally be reached M-F 1PM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










ADRIENNE C. JOHNSTONE
Primary Examiner
Art Unit 1749



Adrienne Johnstone					       /ADRIENNE C. JOHNSTONE/                                                                                           Primary Examiner, Art Unit 1749                                                                                                             February 8, 2022